Filed 1/27/21 P. v. Morales CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C089377

         v.                                                                      (Super. Ct. No. CR035695)

ANTONIO LOREDO MORALES,

                   Defendant and Appellant.




         Defendant Antonio Laredo Morales appeals from the trial court’s denial of his
petition for resentencing under Penal Code section 1170.95.1 The trial court based its
denial on its conclusion that Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Senate Bill
1437), which provides for resentencing, unconstitutionally amends two initiative
measures approved by the voters.




1 Undesignated statutory references are to the Penal Code.


                                                             1
       We conclude the trial court erred in ruling that Senate Bill 1437 unconstitutionally
amends the voter initiative measures. We also reject additional arguments asserted by the
District Attorney challenging the constitutionality of Senate Bill 1437. Accordingly, we
will reverse the order denying defendant’s petition for resentencing under
section 1170.95 and remand for further proceedings.
                                     BACKGROUND
       After Jesus Alderete was stabbed to death during a gang-related fight on
September 11, 2003, a jury convicted defendant of second degree murder with a gang
enhancement and of participation in a criminal street gang. The trial court sentenced
defendant to 15 years to life in prison for second degree murder with a concurrent term of
15 years to life for the gang enhancement. The trial court also imposed a determinate
term of three years for the substantive gang crime and added one year for a prior prison
term. (People v. Morales (Feb. 27, 2006, C047728) [nonpub. opn.].)
       Effective January 1, 2019, Senate Bill 1437 “amend[ed] the felony murder rule
and the natural and probable consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).)
       As relevant here, Senate Bill 1437 added section 188, subdivision (a)(3), which
provides that malice will not be imputed based solely on participation in a crime.
(Stats. 2018, ch. 1015, § 2.) It also added subdivision (e) to section 189 to provide that
a person is liable for murder only if the person was the actual killer, or acted with intent
to kill, or was a major participant in an underlying felony and acted with reckless
indifference to human life. (Stats. 2018, ch. 1015, § 3.)
       Senate Bill 1437 added section 1170.95, which permits a person convicted of
felony murder or murder under a natural and probable consequences theory to file a
petition in the trial court to have the murder conviction vacated and to be resentenced on

                                              2
any remaining counts if certain conditions apply, including that the person could not be
convicted of murder under the changes made to section 188 or 189 by Senate Bill 1437.
(§ 1170.95, subd. (a).)
       After the passage of Senate Bill 1437, defendant filed a petition for resentencing
under newly enacted section 1170.95. The District Attorney for Yolo County opposed
defendant’s petition, arguing that Senate Bill 1437 is an unconstitutional amendment
of two initiative measures: Proposition 7 (Prop. 7, as approved by voters, Gen. Elec.
(Nov. 7, 1978)), and Proposition 115 (Prop. 115, as approved by voters, Primary Elec.
(Jun. 5, 1990)). The District Attorney also argued that Senate Bill 1437 conflicts with
Proposition 9, known as Marsy’s Law (Prop. 9, as approved by voters, Gen. Elec.
(Nov. 4, 2008)).
       The trial court concluded Senate Bill 1437 is unconstitutional because it amends
Propositions 7 and 115. The trial court denied defendant’s petition for resentencing
without addressing the Proposition 9 issue or the application of Senate Bill 1437 to
defendant’s circumstances.
                                        DISCUSSION
       The District Attorney continues his challenge to the constitutionality of Senate
Bill 1437 on appeal. But after the trial court denied the petition, appellate decisions have
rejected such challenges. Accordingly, instead of our customary discussion of the
appellant’s contentions, we will recount and discuss the District Attorney’s arguments in
support of the trial court’s denial of the petition.
                                                I
       The District Attorney contends Senate Bill 1437 unconstitutionally amends
Propositions 7 (1978) and 115 (1990). But in People v. Superior Court (Ferraro) (2020)
51 Cal.App.5th 896, 908-917 and People v. Lombardo (2020) 54 Cal.App.5th 553, 559-
561 (Lombardo), this court recently joined other appellate courts in concluding that
Senate Bill 1437 is not an invalid amendment of either Propositions 7 or 115 because the

                                               3
legislation did not add to or take away from any provision in either initiative. (See, e.g.,
People v. Bucio (2020) 48 Cal.App.5th 300, 308-312 (Bucio); People v. Cruz (2020)
46 Cal.App.5th 740, 754-761; People v. Solis (2020) 46 Cal.App.5th 762, 775-784;
People v. Lamoureux (2019) 42 Cal.App.5th 241, 250-251 (Lamoureux); People v.
Superior Court (Gooden) (2019) 42 Cal.App.5th 270, 280-289.) Based on our reasoning
in Ferraro and Lombardo, we reject the District Attorney’s contention that Senate
Bill 1437 unconstitutionally amends Propositions 7 and 115.
                                              II
       The District Attorney further contends Senate Bill 1437 violates the separation of
powers doctrine because it vacates final judgments, which is assertedly the province of
the courts. However, in People v. Marquez (2020) 56 Cal.App.5th 40, 49-51 (Marquez),
the court held that Senate Bill 1437 does not violate the separation of powers doctrine.
Other cases have reached the same conclusion since the District Attorney filed his brief.
(See, e.g., People v. Lippert (2020) 53 Cal.App.5th 304, 313; People v. Nash (2020)
52 Cal.App.5th 1041, 1073-1081; Bucio, supra, 48 Cal.App.5th at pp. 313-314;
Lamoureux, supra, 42 Cal.App.5th at pp. 257-264.) We agree with those cases that
Senate Bill 1437 does not violate the separation of powers doctrine.
                                             III
       In addition, the District Attorney argues Senate Bill 1437 is in direct conflict
with the Victims’ Bill of Rights in Proposition 9 (2008), also known as Marsy’s Law.
In Lombardo, this court rejected that contention. (Lombardo, supra, 54 Cal.App.5th
at pp. 561-565.) Other recent decisions have also rejected the argument. (See, e.g.,
Marquez, supra, 56 Cal.App.5th at pp. 47-48; Lamoureux, supra, 42 Cal.App.5th
at pp. 264-266; People v. Johns (2020) 50 Cal.App.5th 46, 68-69; Bucio, supra,
48 Cal.App.5th at pp. 312-313.) Based on these authorities, we conclude Senate
Bill 1437 does not conflict with Proposition 9.



                                              4
                                     DISPOSITION
      The order denying defendant’s petition for relief under section 1170.95 is
reversed, and the matter is remanded for further proceedings.



                                                   /S/
                                                MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
DUARTE, J.




                                            5